Citation Nr: 0534549	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  01-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active military duty from August 1976 
to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the veteran's petition to reopen his previously 
denied claim for service connection for a psychiatric 
disorder.

In September 2003, the Board remanded this matter for 
additional development and for due process purposes, 
including clarification as to whether the veteran desired a 
hearing.  Such development had been accomplished and the 
veteran indicated in an August 2005 statement that he did not 
wish to attend a hearing.  This matter is now returned to the 
Board for further consideration.

The reopened claim for entitlement to service connection for 
a psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1987, the Board denied entitlement to 
service connection for a psychiatric disorder.  

2.  Since the prior final denial of service connection for a 
psychiatric disorder in September 1987, the evidence 
associated with the claims file is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.




CONCLUSIONS OF LAW

1.  The September 1987 Board decision which denied 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7104 ( West 2002); 38 C.F.R. § 
20.1104 (2005).

2.  New and material evidence has been received since the 
February 1987 Board decision sufficient to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a psychiatric disorder was denied in a 
February 1980 rating decision, which found that a preexisting 
schizophrenia disorder was not aggravated by service.  The 
veteran's claim seeking entitlement to service connection for 
a psychiatric disorder was denied by the Board in a September 
1987 decision, which also found that a preexisting 
psychiatric disorder was not aggravated by service.  He filed 
to reopen this claim in August 2000.   

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2005).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in August 2000.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

A recent decision by United States Court of Appeals for 
Veterans Claims (CAVC) and the VA General Counsel opinion in 
which the standard of proof for rebutting the presumption of 
soundness was liberalized.  In VAOGCPREC 3-2003, the VA 
General Counsel invalidated the provisions of 38 C.F.R. § 
3.304(b), insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  

According to VAOGCPREC 3-2003, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), see also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  In Wagner, the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 (West 2002) requires that VA shows by clear 
and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.

A review of the factual background reveals that in September 
1987 the Board denied entitlement to service connection for 
schizophrenia.  The basis for the denial was that 
schizophrenia preexisted service and was not shown by the 
evidence to have been aggravated by service.   

Evidence before the Board at that time included the April 
1976 entrance examination which showed normal findings on 
psychiatric examination and no history of complaints of a 
psychiatric nature cited in the accompanying report of 
medical history.  Service medical records reveal that in 
December 1978 he was hospitalized with a transfer diagnosis 
of paranoid schizophrenia, wherein he gave a history of 
having been hospitalized for psychiatric problems at least 
four times prior to service, beginning in 1967.  The details 
of these psychiatric hospitalizations were unknown.  The 
medical evaluation indicates that he was transferred from a 
county jail with a diagnosis of acute schizophrenia after he 
began manifesting bizarre behavior.  Examination revealed him 
to have marked loose associations and evidence of thought 
broadcasting.  He was treated with antipsychotic medication, 
but continued to manifest gross symptomatology of 
schizophrenia.  

The final diagnosis in the December 1978 hospital report was 
schizophrenia, undifferentiated type, chronic, severe, 
unimproved, manifested by blunted affect, loose associations, 
thought broadcasting, and no insight into reasons for 
hospitalization, minimal precipitating stress of routine 
military duty, severe predisposition of history of multiple 
past psychiatric hospitalizations, impairment marked for 
further military duty; complete for social and industrial 
adaptability.  It was regarded as not in the line of duty 
(LOD) and existed prior to service (EPTS).  A January 1979 
Medical Board evaluation confirmed this diagnosis of 
schizophrenia and determined that it was not in the LOD, but 
existed prior to service (EPTS).  Findings of the Medical 
Board were approved in February and March 1979 and the 
veteran was subsequently released from active service.  

Based on the findings and medical history given in the 
service medical records and Medical Board report, in a 
February 1980 rating decision, service connection for 
schizophrenia was denied, based on findings that it existed 
prior to service and was not aggravated beyond normal 
progression by service.  It was noted that although not 
adjudicated, the veteran's "nervous breakdown" apparently 
occurred while he was AWOL.  The veteran did not appeal this 
decision.  He attempted to reopen this claim in March 1984, 
and submitted records of treatment for symptoms of 
schizophrenia from 1972 to 1973 and from 1983 to 1985.  This 
issue was considered by the Board in a September 1987 
decision that determined that the additional evidence 
submitted since the February 1980 rating decision failed to 
establish that schizophrenia was either incurred in service 
or aggravated thereby.  The Board stated that schizophrenia 
clearly preexisted service and did not increase in pathologic 
severity as a consequence of service.  

The veteran has filed his current claim to reopen in August 
2000.  In conjunction with his claim he has submitted records 
showing ongoing treatment for symptoms of schizophrenia from 
the late 1990's through 2005.  These records include VA 
records showing complaints of marital problems and anxiety in 
September 1999.  In May 2000, he was hospitalized for a 
psychotic episode, in which on admission, he was confused, 
illogic, irrelevant and incoherent.  He was noted to have a 
history of "SCPT" and of poor medication compliance.  He 
was diagnosed with schizophrenia, chronic paranoid type in 
May 2000.  He was placed on medication for his symptoms, with 
records through January 2001 showing continued treatment with 
medication and an ongoing diagnosis of paranoid 
schizophrenia.  

Records from January 2003 reflect the veteran to be 
continuing to control his schizophrenia with medication, with 
a diagnosis of paranoid schizophrenia given.  Likewise 
records between August 2003 and June 2005 repeatedly document 
the veteran as adequately controlling his schizophrenia 
symptoms with medication.  These records continue to give a 
diagnosis of paranoid schizophrenia, with the most recent 
record showing such diagnosis dated in June 2005. 

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the September 1987 Board 
decision is new evidence which is not redundant or cumulative 
of other evidence previously considered.  In addition, the 
Board finds that the additional evidence is material as it 
relates to an unestablished fact necessary to substantiate 
the claim.  At minimum, the record establishes that the 
schizophrenia shown during service and previously is still 
currently manifested.  Essentially, the new evidence is 
relevant to the matter of possible chronic aggravation of a 
pre-service disorder.

As pointed out earlier,  there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness, which requires the VA to 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOGCPREC 3-2003, 
see also Wagner, supra.  

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action.  In this case, there has 
not actually been a new VA regulation issued which creates a 
new basis for a claim based upon aggravation.  Therefore, 
while perhaps not a basis in and of itself to reopen the 
claim, the combination of the appellant's in-service and 
post-service history of his psychiatric disability, coupled 
with the change in the interpretation of the applicable law, 
supports the reopening of the claim.

In essence, in connection with evidence previously assembled, 
the new VA and private medical records and the recent change 
in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness are so 
significant that these must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the September 1987 Board decision is new and 
material, and the claim for service connection of a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a psychiatric disability has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a psychiatric disorder was reopened based on 
the submission of new and material evidence.  

The agency of original jurisdiction has yet to consider the 
revised provisions governing presumption of soundness under 
VAOGCPREC 3-2003.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004), see also Cotant v. Principi, 17 Vet. App. 
116 (2003).

Furthermore, there is no VA examination of record to 
ascertain whether or not the veteran's preexisting 
schizophrenia was aggravated by his service.  He is noted to 
have shown normal psychiatric findings on his April 1976 
entrance examination and served for three years of active 
duty prior to this condition having become evident.  In view 
of this, further examination is indicated to ascertain the 
etiology of the veteran's psychiatric disorder.    

To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
recent private medical treatment for his 
psychiatric disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his psychiatric disability 
at any VA Medical Center (VAMC) since 
April 2005.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra.   

2.  Upon completion of the above, the 
veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature and etiology of his current 
psychiatric disorder(s).  The examiner 
should review the contents of the claims 
file, and obtain relevant history from 
the veteran.  Following the examination, 
the examiner should express opinions on 
the following questions:(a) What is the 
diagnosis (are the diagnoses) of the 
veteran's current psychiatric 
disorder(s); (b) If any diagnosed 
psychiatric disorder is shown to have 
preexisted service, was there (1) a 
pathological worsening of the preexisting 
condition during service? and (2) if yes, 
was the increase in severity due to the 
"natural progress" of the disorder or was 
the increase beyond that which would be 
considered the "natural progress" of the 
disorder; (c) For any psychiatric 
pathology diagnosed which is not shown to 
have preexisted service, opine whether it 
is at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

3.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
the ramifications of VAOPGCPREC 3-2003 
and the holding in Wagner, supra, with 
regard to the veteran's service-
connection claim and fully sets forth the 
controlling law and regulations pertinent 
to the issue on appeal, including 38 
C.F.R. § 3.306 (2005), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.


The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


